Pinney, J.
The court erred in sustaining the demurrer of the relator to the respondents’ return to the alternative writ. The petition presented to the common council was signed by only 246 electors who voted at the last general election then next preceding, as appeared from the poll list. The whole number of names signed to the petition was 353,. but 107 of these names did not appear upon the poll list of electors who voted at the last general election next preceding, so that there were fifty-eight less than a majority of legal signatures in favor of the proposition. The statute prescribes a simple, positive, and convenient test of the question whether the proposed change has been adopted, namely, by a canvass of the names of electors on the petition, as-compared with those on the poll list of the last preceding general election. An examination of the poll list and of the petition is a decisive test, and the statute renders any other inadmissible. Has the petition been signed by a majority of the electors of such city who voted at the last general election then next preceding, as appears from, the poll list? . It is obvious that the proposed measure failed, and the court erred in its judgment awarding the peremptory writ of mandamus.
By the Court.— The judgment of the superior court is reversed, and the cause remanded with directions to dismiss the alternative writ.